Filed 9/18/15 In re J.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re J.M., a Person Coming Under the Juvenile Court                                         C078101
Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV134567)

                   Plaintiff and Respondent,

         v.

J.M.,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende)
and In re Kevin S. (2003) 113 Cal.App.4th 97, 119. Having reviewed the record, we
affirm the juvenile court’s dispositional orders.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                 FACTUAL AND PROCEDURAL BACKGROUND
       On December 1, 2012, at around 5:00 p.m., one or more people broke into a home
and took several items, including a red GT men’s mountain bicycle. The minor, J.M.,
was found riding the bicycle the following day.
       The minor admitted an allegation in a delinquency petition (Welf. & Inst. Code,
§ 602) that he committed first degree residential burglary (Pen. Code, §§ 459, 460).1 He
was found to be a ward of the juvenile court and placed on probation with gang
conditions. He was continued as a ward after admitting violating his probation for failing
to attend and complete a juvenile work project. He was again continued on probation
after admitting to violating his probation by getting suspended from school.
       On December 7, 2013, the minor found out that he got a girl pregnant. He
squeezed the girl’s throat, shoved her to the ground, slapped her face, and kicked her in
the stomach. When she made it outside the apartment, the minor strangled her again.
Earlier that day, the minor had poked her with a knife and threatened to kill her while she
was cooking for the minor and his friends.
       On February 7, 2014, the minor admitted an allegation in a subsequent petition
that he had committed assault by means likely to produce great bodily injury. (§ 245,
subd. (a)(4).) He was continued as a ward of the juvenile court and placed in the
probation department’s custody pending placement in a level A facility.
       On March 11, 2014, the minor absconded from his placement at the Sacramento
Assessment and Treatment Center and the juvenile court issued a warrant for his arrest.
On March 12, 2014, the minor was arrested on the warrant.
       On April 19, 2014, the minor absconded from his placement at Rights of Passage
and the juvenile court issued a warrant for his arrest. On June 12, 2014, the minor gave



1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                             2
false identifying information to an officer. He later admitted his true identity and was
then transported to juvenile hall based on the outstanding arrest warrant. Officers later
found a loaded handgun in the back of the patrol car in which the minor was transported.
The minor admitted owning the gun.
       On September 19, 2014, the minor admitted violating his probation by carrying a
loaded firearm in public. (§ 25850, subd. (a).)
       At the disposition hearing, the prosecutor submitted evidence of the minor’s
behavior and academic problems, his substance abuse issues, failure to take responsibility
for his actions, and gang associations.
       The Interagency Management Authorization Committee found placement in a
level B program, the Clarinda Academy in Iowa, but recommended placement at the
Division of Juvenile Justice (DJJ) in light of the minor’s age,2 criminal history, escalating
behavior, and need for more structure and supervision than found in a level B program.
A sworn declaration from a DJJ officer stated the minor would be considered a Category
V offender, who would be released 18 months after the date of acceptance, with
jurisdiction expiring when he turned 23. DJJ would develop a treatment plan that
included mental health therapy, gang counseling, substance abuse counseling, education,
vocational training, and/or college courses.
       The minor submitted testimony from the Clarinda Academy’s director of
admissions. It offered Iowa certified substance abuse programs and anger management
therapy in a group format. For gang members from California, Clarinda emphasized the
lack of care and concern that gang members show for the students. It relied on the
student’s peers to intervene and correct inappropriate behavior, with staff intervening
only when necessary.



2The minor was born in February 1997 and was 17 years 8 months old at the
October 2014 disposition hearing.

                                               3
       The juvenile court committed the minor to the DJJ for a maximum term of four
years with 232 days’ credit for predisposition custody.
                                    WENDE REVIEW
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) The minor was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                          MURRAY                , J.



We concur:



      NICHOLSON              , Acting P. J.



      RENNER                 , J.




                                              4